Citation Nr: 0027438	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  98-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for heart 
disease, claimed as a result of exposure to mustard and/or 
nerve gas.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for heart 
disease secondary to service-connected schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 1999, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, confirmed and continued 
its denial of the veteran's appeal to reopen a claim of 
entitlement to service connection for heart disease, 
secondary to service-connected schizoaffective disorder, or 
as a residual of mustard and/or nerve gas exposure.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  A Notice of Disagreement (NOD) was not timely received 
with respect to the RO's decision in October 1993, which 
denied the veteran's request to reopen a claim of entitlement 
to service connection for heart disease, claimed as a result 
of exposure to mustard and/or nerve gas. 

2.  Evidence received since the RO's decision in October 1993 
is cumulative or duplicative of that on file at the time of 
the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for heart disease due to 
exposure to mustard and/or nerve gas.

3.  In December 1987, the Board denied entitlement to service 
connection for heart disease, claimed as secondary to 
service-connected schizoaffective disorder.

4.  Evidence received since the Board's December 1987 
decision is neither cumulative or duplicative of that on file 
at the time of the decision and is so significant, by itself 
or in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for heart disease claimed as 
secondary to service-connected schizoaffective disorder.

5.  The veteran's claim of entitlement to service connection 
for heart disease, claimed as secondary to service-connected 
schizoaffective disorder, is plausible.


CONCLUSIONS OF LAW

1.  The RO's October 1993 decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for heart disease, claimed as a result of exposure 
to mustard and/or nerve gas, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1993).

2.  The evidence received since the RO's October 1993 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for heart disease, 
claimed as a result of exposure to mustard and/or nerve gas.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (a) (1999).

3.  The Board's December 1987 decision, which denied 
entitlement to service connection for heart disease, claimed 
as secondary to service-connected schizoaffective disorder, 
is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.194 
(1987). 

4.  The evidence received since the Board's December 1987 
decision is new and material to reopen the veteran's claim of 
entitlement to service connection for heart disease, claimed 
as secondary to schizoaffective disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (a) (1999).

5.  The veteran's claim of entitlement to service connection 
for heart disease, claimed as secondary to schizoaffective 
disorder, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for heart 
disease, claimed as a residual of exposure to mustard and/or 
nerve gas or as secondary to service-connected 
schizoaffective disorder.  Service connection connotes many 
factors, but basically, it means that the facts, shown by the 
evidence, establish that a particular disease or injury 
resulting in disability was incurred coincident with service 
in the Armed Forces, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Even if the disease 
at issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

For certain disabilities, such as cardiovascular disease, 
service connection may be presumed when that disability is 
shown to a degree of 10 percent or more within one year of 
the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may also be presumed for certain disabilities, if 
the evidence shows that such disability developed after full 
body exposure to nitrogen or sulfur mustard or Lewisite in 
service.  38 C.F.R. § 3.316 (1999).  

Finally, service connection may be established when the 
evidence shows that a particular disability is proximately 
due to or the result of a disability for which service 
connection has already been established.  38 C.F.R. 
§ 3.310(a) (1999).  In this regard, the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals, hereinafter Court) has stated that 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The RO previously determined, in October 1993, that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
heart disease, claimed as a result of exposure to mustard 
and/or nerve gas.  The veteran was notified of that decision, 
as well as his appellate rights; however, he did not submit 
an NOD with which to initiate an appeal.  Accordingly, that 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302(a), 20.1103.  A Board decision in December 1987 
denied entitlement to service connection for heart disease 
claimed as secondary to service-connected schizoaffective 
disorder.  That Board decision is final.  38 U.S.C. § 4004 
(1982).

The veteran now requests that his claim of entitlement to 
service connection for heart disease, claimed as a result of 
exposure to mustard and/or nerve gas, or as secondary to 
service-connected schizoaffective disorder, be reopened.  
Generally, a claim which has been denied in an unappealed 
rating decision, or a Board decision, may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c).  The 
exception to this rule is 38 U.S.C.A. § 5108 which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must perform a three step 
analysis.  First, it must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See, Elkins v. West, 12 Vet. App. 209 
(1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

I.  Mustard/Nerve Gas

Evidence of record at the time of the October 1993 RO 
decision showed that during service in 1964, an 
electrocardiogram revealed slightly elevated S-T wave 
segments; however, the results of the electrocardiogram were 
clinically labeled as within normal limits.  There were no 
reported cardiovascular complaints or clinical identification 
of chronic heart disability at any time during service.  In a 
report of medical history completed at the time of the 
service separation examination in December 1965, the veteran 
responded in the negative when asked if he then had, or had 
ever had, pain or pressure in his chest; palpitation or a 
pounding heart; or high or low blood pressure.  The report of 
medical examination at that time reflects that physical 
examination of the heart, and chest X-rays, were normal.  His 
blood pressure was 118/74.  

Post service evidence of record at the time of the October 
1993 RO decision reflects that chronic heart disease, 
diagnosed primarily as coronary artery disease, was initially 
clinically recorded in the 1980's.  There was no clinical 
evidence that it was in any way related to active service.  

In a letter to volunteers from the National Research Council, 
Commission on Life Sciences, received in June 1986, it was 
noted that many years previously, the reader had been one of 
a group of about 6,700 volunteers in studies conducted at 
Edgewood, Maryland, to learn how potential chemical warfare 
agents could affect humans over a short period, and how such 
affected humans might respond to therapy for effects of such 
agents.  It was further indicated that the reader had 
completed a questionnaire in this regard and that the 
reader's responses, and those of other volunteers, had been 
evaluated by a committee of independent experts.  An attached 
report of the results of such evaluation reflects that 
certain types of gases used during the testing targeted the 
cardiovascular system, but that there was no evidence that 
such exposure had resulted in chronic heart pathology of any 
kind.  Rather, the letter from the National Research Council 
emphasized that the cardiovascular effects did not last 
beyond a week of the exposure and that detectable long-term 
effects or delayed effects were unlikely.  

Evidence added to the record since the October 1993 rating 
action consists of VA hospital admission and medical 
treatment reports, dated from June 1993 to November 1998, 
including for the disability at issue; and the transcript of 
a hearing before the undersigned, held at the RO in November 
1998.  While new in the sense that it had not been previously 
submitted to agency decision makers, such evidence, when 
considered in conjunction with the record as a whole, does 
not correct the deficits in the evidence which existed at the 
time of the RO's decision in October 1993.  Although the 
additional evidence continues to show that the veteran 
suffers from heart disease, the record remains negative for 
any competent evidence that the veteran's active service, 
including gas exposure in service, either caused or 
clinically worsened the heart disease.  In fact, during his 
hearing, the veteran acknowledged that no physician had ever 
told him that his exposure to gas in service caused his heart 
disease.  The only reports of such a relationship are 
cumulative in nature as they continue to come from the 
veteran; however, he is not qualified to render an opinion 
which requires medical expertise, such as diagnosis or 
etiology of a particular disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Further, the additional 
evidence, considered in conjunction with the record as a 
whole, continues to fail to demonstrate that chronic 
cardiovascular disease was demonstrated to a compensable 
degree within one year of separation from service.  

In light of the foregoing, the Board is of the opinion that 
the evidence submitted since the RO's decision in October 
1993, considered in conjunction with the record as a whole, 
is essentially cumulative in nature.  It is not so 
significant, either by itself or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for heart disease, to include as a result 
of exposure to mustard and/or nerve gas.  38 C.F.R. 
§ 3.156(a).  Therefore, that claim is not reopened, and to 
that extent, the appeal is denied.

II.  Secondary Service Connection

Evidence of record at the time of the December 1987 Board 
decision reflected that heart disease was not clinically 
recorded until the 1980's, and that there was no evidence 
that it was in any way related to service or demonstrated to 
a compensable degree within the first year after the 
veteran's separation from service.  During psychiatric VA 
examination in March 1987, the veteran reported that he had 
suffered a heart attack in 1986.  The examiner stated that it 
was difficult to determine whether that heart attack was 
secondary to the veteran's service-connected nervous 
condition.  It was opined that it was extremely common for 
anxiety or nerves to aggravate cardiac symptoms, but that it 
was extremely difficult to say whether the heart attack 
itself was brought on by the veteran's long-standing nervous 
condition.  

Evidence added to the record since the Board's decision in 
December 1987 consists of additional service  records; 
reports of private and VA medical treatment dated from 1987 
to 1998, and the transcript of a hearing before the 
undersigned, held at the RO in November 1998.  

During a VA psychiatric examination in February 1997, the 
examiner stated that there was probably some connection 
between the veteran's emotional condition and his heart 
condition, but that such a connection would have to be 
assessed by a cardiovascular physician.  At his hearing, the 
veteran presented medical texts which suggested an 
association between psychiatric disability and cardiovascular 
disease.  In November 1998, the veteran's long-time treating 
psychiatrist at VA stated that the veteran's coronary artery 
disease was likely worse because of chronic anxiety and that 
literature indicated a relationship between depression, 
anxiety, and coronary artery disease.  Such evidence 
addresses the possibility of a cause-and-effect relationship 
between the service-connected psychiatric disability and his 
current heart disease.  Not only was such additional evidence 
not previously of record, it is significant enough, either by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  It is also sufficient to render the 
claim well-grounded.  38 U.S.C.A. § 5107(a).  In this regard, 
the Board notes the November 1998 VA treating psychiatrist's 
opinion that the veteran's coronary artery disease was likely 
worse because of chronic anxiety.  The additional evidence 
presents "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  To that extent, the appeal is granted.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for heart disease, 
claimed as a result of exposure to mustard and/or nerve gas 
is not reopened.

New and material evidence having been submitted the claim of 
entitlement to service connection for heart disease secondary 
to service-connected schizoaffective disorder is reopened.

The claim of entitlement to service connection for heart 
disease secondary to service-connected schizoaffective 
disorder is well grounded, and to this extent, the appeal is 
granted.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the claim of entitlement to service 
connection for heart disease secondary to service-connected 
schizoaffective disorder.  See, Elkins v. West, 12 Vet. 
App. 209 (1999).  In this case, however, it would be 
premature for the Board to take such action prior to RO de 
novo consideration of the veteran's claim.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Indeed, a review of the file 
suggests that further development is required in order to 
fulfill VA's duty to assist the veteran under 38 U.S.C.A. 
§ 5107(a).  

In March 1987, a VA psychiatric examiner stated it was 
difficult to determine whether the veteran's heart attack was 
secondary to service-connected psychiatric disability.  In 
February 1997, a VA psychiatric examiner indicated that any 
connection between the veteran's emotional condition and his 
heart condition would have to be assessed by a cardiovascular 
physician.  Such an assessment has not yet been performed.

In his appeal (VA Form 9), received in May 1998, the veteran 
indicated that a Dr. Runyon at University Hospital, who had 
performed cardiovascular surgery on the veteran in August 
1997, put into writing that the veteran's heart disease was, 
in fact, related to the veteran's psychiatric condition and 
to the psychotropic medication he was taking for that 
condition.  Dr. Runyon's statement has not been associated 
with the claims folder.

During his hearing, the veteran testified that he had spoken 
with other doctors who had told him of an association between 
his service-connected psychiatric disability and his heart 
disorder.  They include a Dr. Jovic at the VA Medical Center 
(MC) in Cincinnati, Ohio; Dr. Ryan, who is affiliated with 
the Cincinnati VAMC through the University of Cincinnati 
Medical Center; and Dr. Keriosi from Christ's Hospital.  None 
of those health care providers has been requested to provide 
VA such nexus opinion or additional clinical reports of 
treatment.  It is unclear whether Dr. Ryan and Dr. Runyon are 
one and the same.

Since the Board's decision in December 1987, the Court has 
stated that when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  It does not appear that the RO has considered 
Allen in regard to the claim of entitlement to service 
connection for heart disease secondary to service-connected 
schizoaffective disorder.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for 
heart disease secondary to service-
connected schizoaffective disorder.  
After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  This should include, but not 
be limited to records and nexus opinion 
statements from Dr. Jovic at the 
Cincinnati VAMC; from Dr. Ryan at the 
Cincinnati VAMC through the University of 
Cincinnati MC; from Dr. Runyon at the 
University Hospital; and from Dr. Keriosi 
at Christ's Hospital.  The RO should also 
request that the veteran provide any 
additional relevant medical records he 
may possess.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

2.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a cardiovascular examination 
to determine the nature, extent, and 
etiology any cardiovascular disability 
found to be present.  All indicated tests 
and studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  Should cardiovascular 
disability be found, the examiner should 
render an opinion as to whether it is at 
least as likely as not causally related 
to or chronically worsened by the 
veteran's service-connected 
schizoaffective disorder.  All opinions 
must be supported by clear and complete 
rationale.

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for heart disease 
secondary to service-connected 
schizoaffective disorder.  In so doing, 
the RO should take care to consider the 
Court's holding in Allen.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

